Citation Nr: 0321280	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-11 652A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
tubal ligation.

2.  Entitlement to service connection for cervical dysplasia.

3.  Entitlement to service connection for a disorder of the 
cervical epithelium.

4.  Entitlement to service connection for cervicitis.

5.  Entitlement to an initial compensable rating for a 
granulomatous process. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1980 to February 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in March and June 1999, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


REMAND

The RO's June 1999 decision on appeal, which granted 
entitlement to service connection for a granulomatous process 
and assigned a non compensable rating, was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

During the pendency of the appeal, the VA promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  
Pursuant to that authority, the Board scheduled the veteran 
for VA respiratory and gynecologic examinations.  The Board 
requested the gynecologic examination to ascertain whether it 
was at least as likely as not that the veteran had any 
residual disability from a tubal ligation, including pelvic 
inflammatory disease.  Such examination was also requested in 
order to ascertain whether it was at least as likely as not 
that the veteran had any cervical disorders which could be 
traced to any inservice incident, including the tubal 
ligation or inservice treatment for such disorders.  

The veteran underwent a VA gynecologic examination on 
September 18, 2002, and VA respiratory examinations in 
September 2002 and April 2003.  

During the September 2002 VA gynecologic examination, the 
examiner did not have the veteran's medical records available 
to review.  The examiner reported the veteran's subjective 
complaints and noted that veteran was alerted and oriented to 
time, place, and person.  He deferred the remainder of the 
physical examination as being unnecessary to the veteran's 
complaints.  In January 2003, the examination report was 
returned to the examiner for answers to the Board's 
questions.

In a March 2003 addendum, the examiner stated that he had 
conducted a compensation and pension interview with the 
veteran on October 16, 2002.  The report of any interview 
conducted on that date has not been associated with the 
claims folder.

In the March 2003 addendum, the examiner stated that the 
veteran's main complaints were persistent cervical dysplasia 
and an inability to get pregnant due to a tubal ligation 
which had been performed in service.  She reportedly did not 
mention any other complaints, including cervical pain.  The 
examiner stated that he was unable to answer the Board's 
questions.  He noted that based on the history of cervical 
dysplasia, it was unlikely that it was caused by anything 
service related other than through sexual contact.

In July 2003, the veteran contended that the September 2002 
VA gynecologic examination had not been adequate for rating 
purposes.  She also submitted records which reflected her 
outpatient treatment at the Cleveland VA Medical Center (MC) 
from September 2002 to July 2003.  She waived her right to 
have such records initially considered by the RO.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop the regulations without 
having to remand the appeal to the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  Consequently, the Board may not review any evidence 
developed in association with this appeal, prior to such 
review by the RO. 

In light of the foregoing, this case is constrained to remand 
the case to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) 
(38 U.S.C.A. §§ 5102, 5103, 5103A).  Such 
actions must include written notice of 
the evidence, if any, the veteran is 
expected to provide in support of the 
claim and the evidence, if any, that the 
RO will obtain for her.  Following the 
RO's review of the claims folder, any 
notice given or action taken by the RO, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (2003).  

2.  The RO must request the report of a 
compensation and pension interview 
performed by the VA on October 16, 2002.  
A negative reply or failure to respond 
to any request must be noted in writing 
and associated with the claims folder.  

3.  When the actions in paragraph 2 have 
been completed, the RO must schedule the 
veteran for a gynecologic examination to 
determine the nature and extent of any 
gynecologic disorder found to be 
present.  All appropriate tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, 
been reviewed.  In particular, the 
examiner must render an opinion as to 
whether it was at least as likely as not 
that the veteran has any residual 
disability from a tubal ligation, 
including pelvic inflammatory disease.  
The examiner must also render an 
opinion, as to whether it was at least 
as likely as not that the veteran has 
any disorders of the cervix which can be 
traced to any inservice incident, 
including the tubal ligation or 
inservice treatment for such disorders.  
The rationale for all opinions must be 
set forth.

4.  When all of the foregoing actions 
have been completed, the RO must 
undertake any indicated development and 
then readjudicate the issues of 
entitlement to service connection for 
the following disabilities:  the 
residuals of a tubal ligation; cervical 
dysplasia; a disorder of the cervical 
epithelium; and cervicitis.  The RO must 
also take such actions with respect to 
the issue of an increased for the 
veteran's service-connected 
granulomatous process.  In so doing, the 
RO must consider the entire record, 
including but not limited to, the 
reports of the VA examinations performed 
in September 2002 and April 2003 and the 
veteran's VA outpatient records 
reflecting treatment from September 2002 
to July 2003.  With respect to the 
veteran's granulomatous process, the RO 
must also consider the potential for 
"staged ratings" noted in Fenderson.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition any unresolved 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



